DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 18 and 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 18, claim 18 refers to claim 17, which makes reference to one or more servers. However, the one or more servers are not positively recited as part of the apparatus in claim 1, which only positively recites an apparatus comprising a processing device.  Claim 18 only sets forth a limitation of the servers.  The claim is indefinite because it attempts to further limit the structure of the apparatus in regards to unclaimed features such as the servers.  It is unclear how this further limits the structure of the apparatus comprising only the processing device.
In regards to claim 19, claim 19 is dependent on claim 18. Therefore, claim 19 is also rejected under 35 U.S.C. 112(b).
The Examiner suggests that the Applicant may correct the claim language by positively reciting one or more servers in claim 1 or by amending claims 18 and 19 to be directed to a processing device. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-9, 11-12, and 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fritz et al., hereafter Fritz (PGPub # 20030199762).
Regarding claim 1, Fritz teaches an apparatus, comprising: a processing device in operative communication with an ultrasound device and configured to [an ultrasonic measuring apparatus that includes an ultrasonic transducer […] a computer for subsequent computer processing (par. 0023)]:
receive feedback from a user regarding an automatic calculation performed based on ultrasound data [measure the intima-media thickness in a completely automated fashion […] manually assist the automated algorithm in varying steps. This manual assist mechanism is only used when the operator determines that the automated IMT calculation is obviously wrong (par. 0068)].
Regarding claim 2, Fritz teaches the apparatus of claim 1, wherein the processing device is further configured to: perform the automatic calculation based on the ultrasound data
Regarding claim 4, Fritz teaches the apparatus of claim 1, wherein the processing device is further configured to: receive the ultrasound data from the ultrasound device [Computer containing the software application that takes the digitized ultrasound images as input (Fig. 2; par. 0111)]
Regarding claim 5, Fritz teaches the apparatus of claim 1, wherein the automatic calculation based on the ultrasound data comprises a result for a measurement performed automatically on the ultrasound data [Computer containing the software application that […] generates IMT values as well as other useful information as output].
Regarding claim 6, Fritz teaches the apparatus of claim 5, wherein the processing device is configured, when receiving the feedback from the user, to receive an indication of agreement or disagreement with the result of the measurement [manual assist mechanism is only used when the operator determines that the automated IMT calculation is obviously wrong (par. 0068). The manual assist mechanism is interpreted as the indication of agreement or disagreement because it only is utilized if the operator disagrees with the automated IMT calculation. If the operator agrees, with the automated IMT calculation, the automated calculation continues].
Regarding claim 7, Fritz teaches the apparatus of claim 5, wherein the processing device is configured, when receiving the feedback from the user, to receive an indication of whether the result of the measurement is too high, too low, or correct [The varying manual steps could include assisting in: increasing, decreasing or laterally moving the region of measurement to find a less noisy region of the intima/media layer (par. 0068). If the operator determines the result of the measurement is correct, the operator would not increase or decrease the region of measurement]
Regarding claim 8, Fritz teaches the apparatus of claim 5, wherein the processing device is configured, when receiving the feedback from the user, to receive a value for the measurement that the user considers to be correct [The varying manual steps could include assisting in: locating the lumen (par. 
Regarding claim 9, Fritz teaches the apparatus of claim 5, wherein the processing device is configured, when receiving the feedback from the user, to receive one or more locations on one or more ultrasound images where one or more statistical models should have focused when performing the measurement [a trace mode in which the user traces what he/she perceives the IMT borders to be (par. 0074). By determining the boundaries of the measured tissue intensities within the entire image, this helps to constrain the automated algorithm from incorrectly searching data that is not part of the blood vessel tissue (par. 0071)].
Regarding claim 11, Fritz teaches the apparatus of claim 1, wherein the automatic calculation based on the ultrasound data comprises a quality of the ultrasound data determined automatically for performing a measurement on the ultrasound data [One mechanism for determining the "noisiness" of an image (which is used in the previous item) is to automatically or manually locate the lumen, find its boundaries, and perform a histogram of the color values contained in the lumen (par. 0070)].
Regarding claim 12, Fritz teaches the apparatus of claim 11, wherein the processing device is configured, when receiving the feedback from the user, to receive an indication whether the user considers the ultrasound data acceptable for performing the measurement or not [The noisiness of the image can be computed and displayed to the operator as an indication of the confidence in the automated algorithm. If the confidence is too low, the operator is advised to either assist the algorithm in a manual fashion or to ignore this image altogether (par. 0069)].
Regarding claim 14, Fritz teaches the apparatus of claim 1, wherein the processing device is configured, when receiving the feedback, to receive text from the user [The user may also specify the dark threshold by entering a number into an edit box or other user interface input mechanism (par. 0060). This is interpreted as receiving text from the user because numbers are a form of text].
Regarding claim 15, Fritz teaches the apparatus of claim 1, wherein the processing device is further configured to: provide an option that the user may select to provide the feedback [This manual assist mechanism is only used when the operator determines that the automated IMT calculation is obviously wrong (par. 0068). This is interpreted as providing an option for the user to provide feedback because the operator only uses the manual assist mechanism when the IMT calculation is obviously wrong].
Regarding claim 16, Fritz teaches the apparatus of claim 1, wherein the processing device is further configured to display an image produced from the ultrasound data [Computer containing the software application that takes the digitized ultrasound images as input and generates IMT values as well as other useful information as output […] This information could also be displayed on the screen (Fig. 2; par 0111)].
Regarding claim 17, Fritz teaches the apparatus of claim 1, wherein the processing device is further configured to: upload the ultrasound data used for the automatic calculation, the automatic calculation, and the feedback to one or more servers [may employ a conventional global communication network to transmit off-site measurements to a remote location for digital analysis via […] all other known and unknown transmission networks and mediums to access a central computer (par. 0086). The central computer is interpreted as the one or more servers].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fritz as applied to claims 1 and 17 above, and further in view of Hollaender et al., hereafter Hollaender (PGPub # 20160161015).
Regarding claim 3, Fritz does not explicitly teach the apparatus of claim 2, wherein the processing device is configured, when performing the automatic calculation, to use one or more statistical models.
the processing device is configured, when performing the automatic calculation, to use one or more statistical models [the ultrasound system may be operable to identify the anatomical feature and determine the one or more imaging parameters or settings using a deep learning and/or neural network based model (par. 0013). Processing unit that can carry out the required calculations (par. 0028)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fritz with the teachings of Hollaender and include a processing unit that can carry out required calculations using  deep learning and/or neural network model that can automatically determine imaging parameters. By doing so, the processor of the ultrasound system can define each of one or more different types of tissue to a corresponding sound speed based on pre-programmed data, as taught by Hollaender in [par. 0012].
Regarding claim 18, Fritz does not explicitly teach the apparatus of claim 17, wherein the one or more servers are configured to train one or more statistical models to more accurately perform the automatic calculation based on the ultrasound data used for the automatic calculation, the automatic calculation, and the feedback.
However, Hollaender teaches the one or more servers are configured to train one or more statistical models to more accurately perform the automatic calculation based on the ultrasound data used for the automatic calculation, the automatic calculation, and the feedback [The deep learning and/or neural network based model is pre-trained for recognizing one or more anatomical features […] The deep learning and/or neural network based model is configured and/or updated based on feedback data from one or more users, the feedback data relating to recognizing and/or optimizing imaging for particular anatomical features (par. 0013)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fritz with the teachings of Hollaender and include a processing 
Regarding claim 19, Fritz does not explicitly teach the apparatus of claim 18, wherein the processing device is further configured to download the one or more statistical models from the one or more servers.
However, Hollaender teaches the apparatus of claim 18, wherein the processing device is further configured to download the one or more statistical models from the one or more servers [The deep learning and/or neural network based model and/or updates to the deep learning and/or neural network based model are imported into the ultrasound system (par. 0013). Being configured to be imported is interpreted as being configured to be downloaded].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fritz with the teachings of Hollaender and include downloading/importing the model from the deep learning and/or neural network model into the ultrasound system. By doing so, the ultrasound system can use pre-programmed data to define each of one or more different types of tissue to a corresponding sound speed, as taught by Hollaender in [par. 0012].
Regarding claim 20, Fritz does not explicitly teach the apparatus of claim 1, wherein the processing device is further configured to train one or more statistical models to more accurately perform the automatic calculation based on the ultrasound data used for the automatic calculation, the automatic calculation, and the feedback.
However, Hollaender teaches the processing device is further configured to train one or more statistical models to more accurately perform the automatic calculation based on the ultrasound data used for the automatic calculation, the automatic calculation, and the feedback [the processing circuitry may be operable to process the ultrasound dataset to assess one or more local features corresponding to one or more parts of the ultrasound image, and detect the corresponding type of tissue associated with each of the one or more parts of the ultrasound image, based on the one or more local features (par. 0014)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fritz with the teachings of Hollaender and use the processing circuitry to update the deep learning and/or neural network model. By doing so, the processor can update the local features that help the ultrasound system to define a corresponding tissue that is assessed in an ultrasound image.
Claims 10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fritz as applied to claims 1, 5, and 11 above, and further in view of Bernard et al., hereafter Bernard (US Patent # 10140421).
Regarding claim 10, Fritz does not explicitly teach the apparatus of claim 5, wherein the processing device is configured, when receiving the feedback from the user, to receive a flag to review the ultrasound data and/or the result of the measurement performed automatically.
However, Bernard teaches the processing device is configured, when receiving the feedback from the user, to receive a flag to review the ultrasound data and/or the result of the measurement performed automatically [Medical scans can be awaiting review or can have already been reviewed by one or more users or automatic processes and can include tentative diagnosis data automatically generated by a subsystem, generated based on user input (col. 5, lines 33-37)]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fritz with the teachings of Bernard and include a processing device in a medical scan analysis system that can automatically generate, process, and review medical 
Regarding claim 13, Fritz does not explicitly teach the apparatus of claim 11, wherein the processing device is configured, when receiving the feedback from the user, to receive a flag to review the ultrasound data and/or the quality of the ultrasound data determined automatically.
However, Bernard teaches the processing device is configured, when receiving the feedback from the user, to receive a flag to review the ultrasound data and/or the quality of the ultrasound data determined automatically [Medical scans can be awaiting review or can have already been reviewed by one or more users or automatic processes and can include tentative diagnosis data automatically generated by a subsystem, generated based on user input (col. 5, lines 33-37)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fritz with the teachings of Bernard and include a processing device in a medical scan analysis system that can automatically generate, process, and review medical scans and diagnosis data based on user input of the image quality. By doing so, the user input can train the processor used by one or more subsystems such as the medical scan image analysis system and/or the medical scan natural language analysis system for more accurate image analysis in the future.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN JAMES SHIMABUKURO whose telephone number is (303)297-4456.  The examiner can normally be reached on Monday-Thursday; 6:30-16:30 (PT).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/N.J.S./Examiner, Art Unit 3793                                                                                                                                                                                                        
/JONATHAN CWERN/Primary Examiner, Art Unit 3793